Dear Mr. Montegut:
We received your opinion request. Specifically, you inquire as to whether or not you may compensate your employees for accrued sick leave prior to their separation from employment.
It is our understanding that the current office policy provides that all eligible employees may accrue sick leave at the rate of 12 days per year. Further, the current policy allows payment for a maximum of 15 days of unused sick leave upon an employee's termination. You are considering changing the existing policy to allow for the payment of accrued sick leave benefits, up to a specified amount, while an employee is employed with your office.
La. R.S. 13:783 authorizes Clerks of Court to employ all necessary deputies and assistants and further authorizes the establishment and payment of their salaries. Clearly, you have the authority to modify the office policy regarding compensation of employees.
However, public employees may not receive a bonus or any other gratuitous, unearned payment. Such a payment is prohibited by Article 7, Section 14(A) of the Louisiana Constitution. This article prohibits the state or any political subdivision of the state from loaning, pledging, or donating funds, property, or things of value of the state or any political subdivision to or for any person. It clearly appears that sick leave is an earned benefit of your employees. Accordingly, such a payment is not prohibited by the Constitution.
Thus, it is our opinion that you may implement a formal policy providing for the payment of accrued sick leave benefits to your employees during their employment. We recommend that you document the accrual and payment of sick leave for all employees. We further recommend that the policy change apply prospectively so that employees are eligible to receive payment for leave that is accrued subsequent to the policy change, otherwise, a constitutional problem arised under Article 7, Section 14(A).
We trust that this answers your inquiry. If you need additional information, please do not hesitate to contact our office. With kindest regards,
Yours very truly,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                       BY: TINA VICARI GRANT
Assistant Attorney General
RPI:TVG:jv